995 F.2d 230
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alaba O. AWOFOLU, Plaintiff-Appellant,v.CITY OF LOS ANGELES;  Rudy Carrasco, Officer;  William Fox,Defendants-Appellees.
No. 92-56574.
United States Court of Appeals, Ninth Circuit.
Submitted May 25, 1993.*Decided June 2, 1993.

Before:  HUG, WIGGINS, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Alaba O. Awofolu appeals pro se the district court's dismissal, with leave to amend, of his 42 U.S.C. § 1983 action.   We dismiss this appeal for lack of jurisdiction.


3
A district court order dismissing a complaint with leave to amend is not a final appealable order.   Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984);   Proud v. United States, 704 F.2d 1099, 1100 (9th Cir.1983) (per curiam).


4
Here, Awofolu filed a complaint against the City of Los Angeles and two individuals alleging that his due process rights were violated when his vehicle was impounded and sold without a proper hearing.   The defendants moved to dismiss the complaint on statute of limitation grounds.   The magistrate judge granted the defendants' motion in a minute order and dismissed Awofolu's complaint with 30 days leave to amend.   The magistrate judge also advised Awofolu to specifically address the statute of limitations issue in his amended complaint and to attach exhibits to the complaint relating to any prior state court proceedings.   Instead, Awofolu appealed the magistrate judge's minute order.


5
The magistrate's judge's order is not appealable.  See Proud, 704 F.2d at 1100.   Accordingly, we dismiss Awofolu's appeal for lack of jurisdiction.1


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, we deny Awofolu's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Moreover, it appears there is no final appealable order because the district court did not approve and adopt the magistrate judge's order,  see McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991), and because it appears that the parties did not consent to proceedings before a magistrate judge pursuant to 28 U.S.C. § 636(c)